J. Fred Jones, Justice, dissenting. It is my opinion that the judgment in this case should be affirmed. The validity of the search in this case turns on whether the search was conducted with the voluntary consent of the appellant rather than under the search warrant. Sheriff Brown said that although he had the warrant in his possession, he did not present it to the appellant or use it at all in connection with the search. He said he did not find it necessary to use the search warrant, in that the appellant readily agreed for him to make the search and even assisted in searching the automobile. Sheriff Brown’s testimony on this point was confirmed by the testimony of Deputy Sheriffs Smith and Talkington, but this was denied by the appellant. There is no evidence in the record that the appellant had a key to the cabin in which the marijuana was found and there is actually no evidence that any of the appellant’s personal effects were in the cabin or as for that matter, that he had even rented the cabin. There was evidence that there were several cabins in the state park and that the appellant’s automobile was parked in front of cabin No. 5. Sheriff Brown said the cabin door was unlocked and that workmen were working in, around and on the cabin and no one testified to the contrary. In any event, I conclude that the trial court in resolving this fact issue was justified in believing the sheriff’s testimony in regard to the appellant consenting to the search, and that the search was made under such consent. From the testimony of the parties concerned, the court could have easily concluded that it was a part of the appellant’s strategy, in concealing the marijuana from detection, to be so entirely agreeable to a search that it would disarm suspicion and lessen the thoroughness of any search made, and that in the event the contraband was found, the appellant could more convincingly deny his knowledge of its existence. From the testimony of the officers it would appear that if such was the strategy of the appellant, it almost succeeded. On cross-examination Sheriff Brown testified before the jury as follows: “Q. Sheriff, what cabin did ya’ll wind up searching? A. Number five. Q. You stated that people were working around that particular cabin? A. They were. Around, on and in. Q. Around, on and in? Was the door locked or unlocked? A. No, it was unlocked. Q. You state that Mr. Hock voluntarily allowed you to search anything you wanted to? A. He did. Q. Why, do you suppose, if he had contraband in his room, he would tell you to go on in and search it? A. I really don’t know sir. I was, at the time he told me, I really didn’t think he had anything from his attitude.” Sheriff Brown made a return on the warrant but it only stated where he searched and what he found. It did not say or ' indicate that he served it on the appellant or showed it to him. I would affirm. I am authorized to state Harris, C.J., joins this dissent.